Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claim 1, line 4, “;;” should correctly be “;”.

Claim 12, line 3, “the reference voltage” should correctly be “the reference ground”, see claim 1, line 6.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,784,818. Although the claims at issue are not identical, they are not patentably distinct from each other because claimed subject matters are either present or inherently seen in the patented claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxim et al. (9,559,644), hereinafter called MAXIM, in view of Zhao et al. (8,847,689), hereinafter called ZHAO.
Regarding claims 1 and 13, MAXIM discloses claimed invention except having at least one capacitor connected between gate of a transistor of stacked transistors. 
Regarding claim 3, Fig. 5 of MAXIM, wherein the body of the at least one transistor (92) is coupled to the source of said transistor via a resistor (no label, see column 5, lines 48-50).  
Regarding claim 4, Fig. 5 of MAXIM, wherein the body of the at least one transistor is coupled to the source of said transistor through an impedance/resistor (no label, see column 5, lines 48-50) of a corresponding body tie.  
Regarding claim 5, wherein claimed subject matters are inherently seen in configuration/operation of ZHAO.
Regarding claim 6, Figure 6, wherein the at least one transistor of the plurality of stacked transistors further comprises the output transistor (92).  

Regarding claim 8, wherein the at least one transistor of the plurality of stacked transistors is the plurality of stacked transistors except the at least one three-terminal transistor (94).  
Regarding claim 9, wherein the plurality of transistors (92 and 94) is metal-oxide-semiconductor (MOS) field effect transistors (FETs).  
Regarding claim 10, wherein the plurality of transistors are fabricated using silicon-on-insulator (SOI) technology, see claim 14 of MAXIM.
Regarding claim 11, wherein the plurality of transistors are N-type transistors.
Regarding claim 12, Figure 6, wherein the transistor stack is configured to operate between a supply voltage (VCC) coupled to the output transistor (top transistor 92) and the reference ground coupled to the input transistor (bottom transistor 94), and wherein the supply voltage is can be configured according to design engineering to vary under control of a control signal.  
Regarding claim 14, only specify intended uses of the invention which are not given any patentable weight as they do not materially effect to the final product claimed, wherein the MAXIM/ZHAO’s circuit can be utilized in one of the electronic system claimed.
	



Regarding claim 17, Fig. 5 of MAXIM, wherein the body of the at least one transistor (92) is coupled to the source of said transistor via a resistor (no label, see column 5, lines 48-50).  
Regarding claim 18, Fig. 5 of MAXIM, wherein the body of the at least one transistor is coupled to the source of said transistor through an impedance/resistor (no label, see column 5, lines 48-50) of a corresponding body tie.  
Regarding claim 19, Figure 6, wherein the at least one transistor of the plurality of stacked transistors further comprises the output transistor (92).  
Regarding claim 20, wherein the at least one transistor of the plurality of stacked transistors is the plurality of stacked transistors except the at least one three-terminal transistor (94).  

Allowable Subject Matter
Claims 2 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 16 call for, a body of at least one transistor is directly connected to the source of said transistor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843